
	
		I
		111th CONGRESS
		1st Session
		H. R. 1366
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To protect innocent parties from certain fees imposed by
		  depository institutions for dishonored checks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Innocent Check Depositor Protection
			 Act.
		2.Certain check
			 dishonorment fees prohibited
			(a)In
			 generalSection 607 of the
			 Expedited Funds Availability Act (12 U.S.C. 4006) (relating to miscellaneous
			 provisions) is amended by adding at the end the following new
			 subsection:
				
					(f)Fees on
				dishonored checks
						(1)Receiving
				depository institutionIn the
				case of a check drawn on an account at an originating institution which is
				dishonored by the originating institution due to the lack of sufficient funds
				in such account to pay the check, a receiving depository institution may not
				impose any fee on the depositor, in connection with such check, due to such
				dishonorment.
						(2)Rule of
				constructionNo provision of
				this section shall be construed as affecting any intervening depository
				institution or the costs of the services provided by such depository
				institution.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply after the end of the 180-day period beginning on the
			 date of the enactment of this Act.
			
